          Case 2:15-cv-00186-KGB Document 64 Filed 05/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

CHARLIE GLASPER                                                                        PLAINTIFF

v.                                Case No. 2:15-cv-00186-KGB

CITY OF HUGHES, ARKANSAS, et al.,                                                   DEFENDANTS

                                    DEFAULT JUDGMENT

       For the reasons set forth in this Court’s prior Orders (Dkt. Nos 48, 62), the Court enters

judgment as follows:

       (1)     Consistent with this Court’s prior Order (Dkt. No. 48), the Court enters judgment

in favor of separate defendants the City of Hughes, Arkansas; Lawrence Owens, individually and

in his official capacity as the Mayor of the City of Hughes; Dustin McCluskey, individually and

in his official capacity as former Chief of Police for the City of Hughes; James Wright, Jr., in his

official capacity only as a police officer for the City of Hughes; and James Wright, Sr., individually

and in his official capacity as a police officer for the City of Hughes, and denies plaintiff Charlie

Glasper’s requests for relief against these separate defendants.

       (2)     Consistent with this Court’s prior Order (Dkt. No. 62), the Court enters default

judgment against separate defendant James Wright, Jr., in his individual capacity. On claims

against James Wright, Jr., in his individual capacity, the Court awards judgment in favor of Mr.

Glasper as follows:

               (a)     $121,177.30 in medical expenses;

               (b)     $37,377.00 in lost wages for the years 2015, 2016, 2017, and 2018;

               (c)     $250,000.00 for pain, suffering, and mental anguish; and

               (d)     Pursuant to 28 U.S.C. § 1961, the Court awards post-judgment interest at a
  Case 2:15-cv-00186-KGB Document 64 Filed 05/31/20 Page 2 of 2



              rate of .16% per year until judgment is paid in full.

So ordered this 31st day of May, 2020.



                                                                            __
                                             Kristine G. Baker
                                             United States District Judge




                                         2
